DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
The independent claims are amended to add: one or more first regions of a corresponding image from the set of images that contain the set of adjoining walls and one or more second regions of the corresponding image that do [not] contain the set of adjoining walls. 
Applicant’s arguments and amendment has been considered (see 112(b) rejection for claim interpretation purposes).  In response, the examiner is not persuaded that the amendments overcome the prior art of record, namely the reference of Kutliroff.  
Applicant’s characterization of Kutliroff in its response does not fully address the floor/wall/ceiling determination circuit 804 of Kutliroff. Per paras. 37-39 (see also Fig. 8 and description of said figure), the floor/wall/ceiling determination circuit can determine floors and ceilings (i.e. one ore more second regions that do not contain the set of adjoining walls) and walls (one or more first regions). This corresponds to the newly added claim features of the one or more first regions (walls) and one or more second regions (floor, ceiling) that do not contain the set of adjoining walls.  
Applicant acknowledged the existence of Fig. 8: 804 in its Remarks, but did not address this specifically.  Accordingly, the rejections under 103 are maintained. Please see remainder of this official action for details. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	Regarding independent claims 1, 10 and 17, it is unclear if Applicant’s amendment is a typo, or intended. If it is intended, then it is unclear and indefinite.  That is, the claim amendment states “generating a set of wall segmentation maps….indicating one or more first regions…that contain the set of adjoining walls and one or more second regions that do contain the set of adjoining walls”  (emphasis added).  
	As claimed, there is nothing fundamentally different between the first regions and second regions, since both regions contain the set of adjoining walls. 
	Or, this is a typo, and Applicant meant to claim second regions that to not contain the set of adjoining walls. Since Applicant refers to para. 35 of the specification in support of this amendment, the examiner believes this is a typo. 
	For examination purposes, the independent claims will be interpreted as if the second regions do not contain the set of adjoining walls. 
	The remaining claims inherit the indefiniteness. Clarification and correction are required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-11, 15-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kutliroff (U.S. Patent Application Publication No. 2018/0018805 A1) in view of Yang, S., Maturana, D., & Scherer, S. (2016, May). Real-time 3D scene layout from a single image using convolutional neural networks. In 2016 IEEE international conference on robotics and automation (ICRA) (pp. 2183-2189). IEEE (“Yang”). 

Regarding claim 1: 
	Kutliroff teaches: a method (claim 1) comprising: 
	obtaining a set of images and a set of poses corresponding to the set of images (claim 1, obtain 3D image frames, each associated with a pose), the set of images having been captured of an environment at least partially enclosed by a set of adjoining walls (Fig. 3); 
	generating a depth map of the environment based on the set of images and the set of poses (e.g. Claim 1, Fig. 3 and Fig. 14); 
	generating a set of wall segmentation maps …each of the set of wall segmentation maps indicating one or more first regions of a corresponding image from the set of images that contain the set of adjoining walls (Fig. 8; see also discussion below for both Kutliroff and Yang) and one or more second regions of the corresponding image that do contain the set of adjoining walls (Fig. 8: 804, the one or more first regions can be walls determined by the floor/wall/ceiling determination circuit, and the one or more second regions can be the walls or ceilings determined by same; see also paras. 37-39, description of Fig. 8, and see also discussion below for both Kutliroff and Yang); 
	generating a point cloud based on the depth map and the set of wall segmentation maps, the point cloud including a plurality of points that are sampled along portions of the depth map that align with the one or more first regions (e.g. claim 1, Figs. 8 and 14; see also discussion below),
	identifying a set of clusters for the point cloud, each of the set of clusters including a subset of the plurality of points, and wherein each of the set of clusters is determined to correspond to a different wall from the set of adjoining walls (Fig. 8 and paras. 37-39).  Modifying the clustering circuit of Kutliroff, to cluster into groups based on walls (i.e. segmented objects/walls of the scene). 
	Further regarding the above, and regarding: estimating a perimeter of the environment along the set of adjoining walls by fitting a line or plane to the plurality of points for each of the set of clusters, consider the following.  Kutliroff teaches that its segmentation circuit includes circuitry to determine floor, walls and ceilings, and can also assist in measurements. In this embodiment, the floor/wall/ceiling determination circuit corresponds to indicating one or more first regions of an image (i.e. walls) and one or more second regions that do not contain the walls (ceilings, floors) (see Fig. 8 and related description, with attention to paras. 37-39). The description of Fig. 8 also teaches a fitting planes to clusters, in an x, y, z- coordinate system. T. This teaches Applicant’s claimed “fitting a line or plane to the plurality of points for each of the set of clusters”.  Also, the knowledge of coordinates and locations 
	Modifying Kurtiloff, in view of itself, such to include first regions and second regions (walls for the first, ceilings and floors for the second) per its segmentation circuit, with an effort to yield 3D room geometry (i.e. estimate a perimeter), based on point clouds and plane fitting, per Kutliroff, is taught, suggested, and obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).   
	Re: generating wall segmentation maps by providing the set of images to a machine learning model, the machine learning model having been trained to output wall segmentation maps based on image inputs, consider the following. 
	Yang teaches that it is known to have a machine learning model (convolutional neural network or CNN) to provide segmentation maps based on image inputs (see e.g. Yang, Figs. 1-3 and Section III and IV).  Modifying Kutliroff, in view of Yang, such that its segmentation circuit is implemented via a CNN as per Yang, when Kutliroff already teaches the use of a machine learning model (CNN) to process input images (see Kutliroff, para. 35), is all of taught, suggested and obvious and predictable over the prior art, as a manner of further combining machine learning with geometric modeling (see Yang, Abstract), which both references, Yang and Kutliroff, already do/teach/suggest.  One of ordinary skill would have been further motivated to make this modification to take advantage of CNNs, which have revolutionized the state of the art in visual object recognition (see Yang, p. 2184, Section III(A), first paragraph of this section). 

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2: 
	Kutliroff teaches: the method of claim 1, further comprising: capturing, using one or more sensors, the set of images and the set of poses, wherein obtaining the set of images and the set of poses includes receiving the set of images and the set of poses from the one or more sensors, (see e.g. claim 1 and paras. 20 and 29-32, the images and poses are received from a depth camera).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kutliroff, to have obtained the above. The motivation would be to obtain image data to better depict capturing a scene.


Regarding claim 6: 
Kutliroff teaches: the method of claim 1, wherein the plurality of points include 3D points, and wherein estimating the perimeter of the environment along the set of adjoining walls based on the point cloud includes: fitting the plane to the plurality of points for each of the set of clusters, resulting in a plurality of planes; and forming a closed loop by extending the plurality of planes until reaching intersection lines (see Fig. 8 and related description. Planar surfaces that are perpendicular (intersect orthogonally) to a floor plane within a margin of error are identified as walls (see e.g. para. 39). This corresponds to Applicant’s claimed forming a closed loop by extending the planes until reaching intersecting lines. The examiner’s claim interpretation is a broad, reasonable interpretation is consistent with Applicant’s specification as filed (see para. 37). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kutliroff, to have obtained the above. The motivation would be to obtain image data to better depict a scene.  


	Regarding claim 7:
	Kutliroff teaches: the method of claim 1, wherein the set of images include RGB images (claim 1).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view 


	Regarding claim 9:
	Kutliroff teaches: the method of claim 1, wherein the plurality of points include 3D points (paras. 29-32 and Fig. 9).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kutliroff, to have obtained the above. The motivation would be to obtain image data to better depict depth of a scene.  


	Regarding claim 10: see also claim 1. 
	Kurtiloff teaches: a system (claim 9) comprising: one or more processors (Fig. 15: 1520); and a computer-readable medium comprising instructions that, when executed by the one or more processors (claim 17), cause the one or more processors to perform operations comprising: 	
	The operations correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed by a system, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software to perform tasks. 


	Regarding claim 11: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 
. 
	Regarding claim 15: see claim 6. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 16: see claim 7. 
	These claims are similar and, thus, the same rationale for rejection applies. 


	Regarding claim 17: see also claim 1.
	Kurtiloff teaches: a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations (claim 17) comprising: 
	The operations correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed a processor executing instructions, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software to perform tasks.


	Regarding claim 18: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 22: see claim 6. 
	These claims are similar and, thus, the same rationale for rejection applies.


	Regarding claim 23: see claim 7. 
	These claims are similar and, thus, the same rationale for rejection applies. 


Claims 2, 3, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kutliroff in view of Yang, and further in view of Bradski (U.S. Patent Application Publication No. 2016/0026253 A1). 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: capturing, using one or more sensors, the set of images and the set of poses, wherein obtaining the set of images and the set of poses includes receiving the set of images and the set of poses from the one or more sensors, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: obtaining poses from one or more sensors, this is taught by Bradski (see e.g. paras. 601-604, sensors for obtaining pose is known).  Kutliroff per claim 1, teaches capturing images using a sensor (camera).  Modifying the applied references, such to include a pose sensor and camera, as per the applied references, in a method to obtain pose and images, as per the mapping of claim 1 above, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art.  See MPEP §2143(A).  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 2, wherein the one or more sensors includes an image sensor configured to capture the set of images and a pose sensor configured to capture the set of poses (see mapping to claim 2 above; i.e. Kutliroff, claim 1; and Bradski, paras. 601-04). 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 11: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 12: see claim 3. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 18: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 3. 
	These claims are similar and, thus, the same rationale for rejection applies.  
. 

Claims 5, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kutliroff in view of Yang, and further in view of Fu (U.S. Patent Application Publication No. 2015/0063707 A1). 

	Regarding claim 5: 
	The applied reference to claim 1 does not proactively teach claim 5. Consider the following. 
In analogous art, Yu teaches: the method of claim 1, wherein the plurality of points include 2D points, and wherein estimating the perimeter of the environment along the set of adjoining walls based on the point cloud includes: fitting the line to the plurality of points for each of the set of clusters, resulting in a plurality of lines; and forming a closed loop by extending the plurality of lines until reaching intersection points (see e.g. claims 1 and 11; Fig 3 and related description).
  It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Yu, to have obtained the above. The motivation would be to obtain image data to take advantage of known image processing methods to approximate the outlines of structures using point cloud data (Yu, Background). 


	Regarding claim 14: see claim 5. 
	These claims are similar and, thus, the same rationale for rejection applies. 
‘
	Regarding claim 21: see claim 5. 
	These claims are similar and, thus, the same rationale for rejection applies.


 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kutliroff in view of Yang, and further in view of Totty (U.S. Patent Application Publication No. 2020/0302686 A1).

	Regarding claim 8:
	Totty teaches: the method of claim 1, wherein the set of poses include camera orientations of an image sensor that captured the set of images (para. 85).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Totty to have obtained the above. The motivation would be to obtain image data to understand parameters relating to image capture and/or camera positions. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613